Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
This action is in response to communication filed 11/30/2020.
Claims 2-21 are pending.
 
Response to Remarks
Applicant remarks concerning rejection of claims under 35 USC 103 have been considered, but are not persuasive.
Applicant argues that the relied upon references, particularly the Mesaros reference, fails to teach or disclose utilizing “an average price” to allow posting an item for sale on the marketplace.  The argument is not persuasive.  As noted in the detailed rejection below, Mesaros col. 15 line 18-30, discloses: 
“An aspect of the present invention facilitates creating, altering and/or managing OpenOffer sheets on more than one DealRoom [restricted market] substantially simultaneously when posting offers (e.g. price curves) to a plurality of buyers. This aspect of the invention (preferably implemented via software) allows a company and/or seller completing an OpenOffer Sheet to select DealRooms it wishes to submit the OpenOffer sheet. For example, a first OpenOffer sheet with one price and volume schedule may be automatically submitted to DealRoom #1 and #2; while a second OpenOffer sheet can be submitted for the same product with different price points and volume schedules to DealRoom #3.” 
	Where “one price and volume schedule” is being submitted to rooms (marketplaces) 1 and 2, and a separate price is then submitted to dealroom 3, the one price and volume schedule, being the singular price submitted to rooms 1 and 2 according to a plain reading of the claim language, constitute 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 5-10,12-17 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mesaros (US 7,181,419 B1) (“Mesaros”), in view of Burchetta et al. (US 8,494,970 B2) (“Burchetta”).
Claims 2, 9, 16:
	Mesaros discloses a system comprising: 
one or more computer processors; one or more computer memories (col. 5 line 25-34); 
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations (col. 5 line 25-34) for controlling negotiations between a first party and a second party with respect to an item listed on an electronic-commerce platform having a restricted market (col. 2 line 12-22, “In accordance with an aspect of the present invention a buyer or a plurality of buyers may sponsor a deal room [restricted market] to aggregate purchasing goods/services from a plurality of sellers. For example, a buyer can license a DealRoom and request that suppliers respond to an online offer. With a pre-approved name and password (from the registration page completed by the supplier), the supplier can see the offer with offer details and/or a specification. The supplier can choose to agree to accept terms of the specification; alternatively, the supplier can make a change to the offer and submit such changes for the buyer's review [at least one aspect of controlling negotiations].”), the operations comprising:
allowing the first party to list the item for sale in the restricted market of the electronic-commerce platform based on a determination that a discount price at which the first party has indicated that the first party intends to sell the item is less than an average price at which an end consumer may purchase the item on an additional online marketplace that is separate from the restricted market (col. 15 line 18-30, “An aspect of the present invention facilitates creating, altering and/or managing OpenOffer sheets on more than one DealRoom [restricted market] substantially simultaneously when posting offers (e.g. price curves) to a plurality of buyers. This aspect of the invention (preferably implemented via software) allows a company and/or seller completing an OpenOffer Sheet to select DealRooms it wishes to submit the OpenOffer sheet. For example, a first OpenOffer sheet with one price and volume schedule may be automatically submitted to DealRoom #1 and #2; while a second OpenOffer sheet can be submitted for the same product with different price points and volume schedules to DealRoom #3.” Examiner note: wherein the OpenOffer sheet, i.e. item listed for sale, posted in Dealroom #3 at a different price than Dealrooms 1 and 2 constitute allowing a first party, i.e. the seller, to list the item for sale, i.e. the OpenOffer Sheet, based on a discount price being less than an average price (98 discloses DealRooms including at least an average price) on another, separate marketplace, i.e. either Dealrooms 1 and 2 having a lower price than Dealroom 3 or Dealroom 3 having a lower price than Dealroom 2.);
col. 12 line 30-37, “Supplier A completes price information as follows [a counteroffer]: (72)    Up to 100,000 [quantity] widgets: $5.50 per widget [counteroffer amount] (73)    100,001 to 300,000 widgets: $4.50 per widget (74)    301,000 to 500,000 widgets: $4.00 per widget (75)    500,001 to 1,000,000 widgets: $3.75 per widget,” Examiner note, wherein the offer of 100,000 widgets at $5.50 per widget drops to $4.50 per widget and lower when more than 100,000 widgets are purchased constitutes a volume discount.)(col. 12 line 37-46, “The bids can be shown [displayed] in a variety of formats including: by supplier's name, by lowest price to highest price, by price curves (both individual and in comparison to one another), by the lowest priced supplier at each price point, etc. The curve can also be depicted in "the lowest price at each price point" and display the supplier as well for those prices, as illustrated below: 
(77)    Up to 100,000 widgets: $5.00 per widget--Supplier B (78)    100,001 to 300,000 widgets: $4.25 per widget--Supplier B”);
displaying an offer entry region of the user interface, the offer entry region comprising a location for receiving an offer amount and a quantity corresponding to an offer amount from the second party (col. 6 line 44-55, referring to FIG. 4b, “Turning now to FIG. 4b, in accordance with an aspect of the present invention, buyer 15 enters several product ordering criteria that would be acceptable to the buyer 15 on a "Buyer's Product Ordering Criteria" input screen 165. In this particular example, the buyer 15 is looking to purchase raw glass by the pound, however, many different types of products and services could be purchased/sold using the present invention. The buyer's ordering criteria of this example includes: price range 166 in dollars per pound [offer amount]; volume range 168 [quantity] in number of pounds; delivery range 170 in days; the acceptable % of defects 172 in percent; and the minimum required warranty 174 in months.”);
based on a submission of the received offer amount and the received quantity corresponding to the offer amount, initiating a first round of a number of rounds of the negotiations between the first party and the second party, the first round including: displaying a counteroffer entry region of the user interface, the counteroffer entry region comprising a location for receiving a counteroffer amount and a quantity corresponding to the counteroffer amount from the first party (col. 12 line 6-14, “For example, a buyer can license a DealRoom and request that suppliers respond to an online offer…The supplier can choose to agree to accept terms of the specification; alternatively, the supplier can make a change to the offer and submit such changes for the buyer's review.”)(col. 9 line 10-17, “If the seller 20 chooses to click on the "Modify Existing Deal" button 280, the seller 20 will enter into a "Seller's Product Offering Criteria" input screen 330, as illustrated in FIG. 8c with the seller being prompted to enter a deal number, which causes the ordering criteria of the chosen deal number to be editable in the input screen.”)(col. 9 line 57-63, “The seller 20 can enter offering limits relating to the selling criteria of the seller's product for a particular deal. The seller's offering criteria of this example includes: price 166 in dollars per pound; volume range 168 in the number of pounds; delivery time 170 in days; the % of defects 172 in percent; and the warranty 174 in months.”)
based on a submission of the received counteroffer amount and the received quantity corresponding to the counteroffer amount (col. 12 line 24-34, “A buyer requests a supplier to complete an online bid for the following [an offer]: (67)    Up to 100,000 [an approved quantity] widgets (68)    100,001 to 300,000 widgets (69)    301,000 to 500,000 widgets (70)    500,001 to 1,000,000 widgets… Supplier A completes price information as follows [a counteroffer]: (72)    Up to 100,000 [quantity] widgets: $5.50 per widget [counteroffer amount] (73)    100,001 to 300,000 widgets: $4.50 per widget (74)    301,000 to 500,000 widgets: $4.00 per widget (75)    500,001 to 1,000,000 widgets: $3.75 per widget,” Examiner note, wherein the offer of 100,000 widgets at $5.50 per widget in response to the buyer request of 100,000 widgets constitutes a counteroffer, i.e. an offer in response to another offer, including an amount and quantity.), updating a current approved price region comprising a location for a current approved price and a current approved quantity (col. 12 line 37-55, “The bids can be shown in a variety of formats including: by supplier's name, by lowest price to highest price, by price curves (both individual and in comparison to one another), by the lowest priced supplier at each price point, etc. The curve can also be depicted in "the lowest price at each price point" and display the supplier as well for those prices, as illustrated below…(79)    301,000 to 500,000 widgets: $4.00 per widget--Supplier A (80) [lowest price at the specified quantity]…A price curve can be displayed online for viewing information received from the suppliers in real time. The supplier can quickly modify the submitted prices by selecting a "modify price" option for a desired price tier(s).  A bid can have an identification, or marking, which allows the competing suppliers to know what criteria are utilized in determining a winning [approved] bid (e.g., lowest price wins or price and delivery date considered).” Examiner note, wherein displaying the current lowest price for the quantity specified by the buyer constitutes updating an interface region to show an approved price at an approved quantity, i.e. the quantity originally specified by the buyer in the initial offer.) ;
displaying a plurality of optional actions in an actions region of the user interface, the plurality of actions including an action allowing the second party to make a counter offer, the making of the counter offer causing the negotiations to move to a second round of a number of rounds of the negotiation (col. 13 line 41-45, “Additionally, the buyer can review the offer and, after placing an order, make a change to the ship date [an additional action constituting making a counteroffer] and enter new volumes for each ship date [another additional action constituting making a counteroffer]. Changes can be limited to a defined time period established by the buyer and agreed to by the supplier.”) (col. 13 line 48-65, “As an example:  Each buyer is able to place an order and select from the ship dates [displayed]: 20,000 widgets ordered Current price point: Ship dates: October 8.sup.th: 10,000 widgets November 8.sup.th: 5,000 widgets December 8.sup.th: 5000 widgets Flexibility can be built into a delivery schedule as well as based on requirements of the buyer. Additionally, buyers can later add to the order by selecting an icon. Any additional product ordered during this period falls under the last price point achieved. As an alternative, if the price point reached during an offer was supplier A, and the volume continues to increase after the order, the price can adjust in accordance with the original price curve.” Examiner notes the buyer modifying the order and subsequently receiving a different price for the order constitutes at least a subsequent round of negotiation resulting in a different order being made by the buyer.).
Mesaros does not disclose, but Burchetta teaches wherein the number of rounds is specified by the first party (col. 28 line 47-48, “The parties agree to a number of rounds and a settlement criteria, submit their respective values and the case settles as a result of the analysis in the second round.” EXAMINER NOTE: wherein agreement on the number of rounds by both parties constitutes at least the first party specifying the number of rounds).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Burchetta in the combination of Mesaros, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Mesaros would have improved the combination so as to allow for parties to agree on a number of rounds (col. 28 line 47-48, “The parties agree to a number of rounds and a settlement criteria…”).
Claims 3, 10, 17: 
	The combination of Mesaors/Burchetta teaches claim 2.
	Mesaros further discloses:
wherein the plurality of actions include an action allowing the second party to end the negotiations before a number of rounds of the negotiation have been completed (col. 29 line 1-7, “If there are orders for ship date Y, the system alerts those buyers via phone, fax, PDA, email, etc. of the change in ship date. If the buyer confirms the new ship date is acceptable, the order is added to offer X. An incentive (3% off your final price if you accept, etc.) may be offered by the system (as programmed by the supplier). Another option would be the buyer refuses to accept the discount for the ship date.  The buyer can then cancel the order via the system [end negotiations], or the supplier can honor the ship date of X as well as Y.”);
Claim 5: 
The combination of Mesaros/Burchetta teaches claim 2.
	Mesaros further discloses:
further comprising providing an activatable user interface element in the user interface proximate to a display of the received offer amount and the received quantity corresponding to the offer amount, the activatable user interface element allowing the second party to initiate a purchase of the item at the received offer amount and the received quantity (col. 7 line 1-19, referring to FIG. 4c, “In FIG. 4c, registered sellers 20 set up a variety of deals 182 by which buyers 15 are able to order products. As will be discussed in more detail below, the variety of deals 182 are set up to display the following information which is input from the seller 20 and/or calculated by the processor 100 of the central processor 25 according to the deal 182, which includes: a seller name 184; a deal number 186; a volume ordering range required 188 to obtain a current price/pound level 190; an expected delivery time 192; a warranty period 196; and a percentage of defects 198 of the product the buyer 15 can expect to receive in a given order. Based on such information, buyers 15 can make an informed decision as to whether they desire to order a particular deal based on the criteria that is important to that particular buyer 15. If a buyer 15 desires to place an order, the buyer 15 inputs a seller 183, a deal number 185 and a volume order 187. The buyer 15 then clicks on the "Submit Deal" button 189 [activable user interface element] with a mouse pointer, for example, on the computer display and the deal is finalized.”).
Claims 6, 13, 20: 
The combination of Mesaros/Burchetta teaches claim 2.
	Mesaros further discloses:
further comprising, based on the second party making the counter offer, updating a status region of the user interface, the status region indicating whether the first party has accepted the counter offer (col. 13 line 41-45, “Additionally, the buyer can review the offer and, after placing an order, make a change to the ship date and enter new volumes for each ship date. Changes can be limited to a defined time period established by the buyer and agreed to by the supplier.”)(col. 13 line 48-65, “As an example:  Each buyer is able to place an order and select from the ship dates shown: 20,000 widgets ordered Current price point: Ship dates: October 8.sup.th: 10,000 widgets November 8.sup.th: 5,000 widgets December 8.sup.th: 5000 widgets Flexibility can be built into a delivery schedule as well as based on requirements of the buyer. Additionally, buyers can later add to the order by selecting an icon. Any additional product ordered during this period falls under the last price point achieved. As an alternative, if the price point reached during an offer was supplier A, and the volume continues to increase after the order, the price can adjust in accordance with the original price curve.” Examiner notes wherein at least the shown order including ship date and icon for adding to the order constitute updated status regions).
Claims 7, 14, 21: 
The combination of Mesaros/Burchetta teaches claim 2.
	Mesaros further discloses:
further comprising, based on the second party making the counter offer, updating an offer region of the user interface, the offer region comprising a location for displaying the counter offer col. 13 line 25-35, “the buyer can set parameters or rules within selection software based on a differential between a first supplier and a second supplier. For instance, if the first supplier is within 15% of lowest price, the first supplier should be given the "price slot" for that part of the curve and/or a supplier that won the last round for the price curve will be a default supplier if the next price given is not more than 5% more than the current supplier's price curve. The parameters/rules can be published for the supplier to review prior to accepting to bid,” Examiner notes the price curve reflects price per quantity, and as such constitutes both offer amount and offer quantity.)
Claims 8, 15:
The combination of Mesaros/Burchetta teaches claim 2.
	Mesaros further discloses: 
wherein the negotiation is one of a plurality of negotiations involving the second party (col. 12 line 6-8, “a buyer can license a DealRoom and request that suppliers respond to an online offer,” Examiner notes wherein multiple suppliers, i.e. first parties, responding to an offer of the buyer, i.e. the second party, constitutes multiple negotiations between the second party and different suppliers.)
and for which information is displayed to the second party in a negotiations region of the user interface (FIG. 4c depicting a plurality of items and offers in process with a plurality of merchants).
Claims 12, 19:
The combination of Mesaros/Burchetta teaches claim 2.
	Mesaros further discloses: 
further comprising, based on a submission of the received offer amount and the received quantity corresponding to the offer amount, providing an activatable user interface element in the user interface proximate to a display of the received offer amount and the received quantity corresponding to the offer amount, the activatable user interface element allowing the second party to initiate a col. 7 line 1-19, referring to FIG. 4c, referring to FIG. 4c, “In FIG. 4c, registered sellers 20 set up a variety of deals 182 by which buyers 15 are able to order products. As will be discussed in more detail below, the variety of deals 182 are set up to display the following information which is input from the seller 20 and/or calculated by the processor 100 of the central processor 25 according to the deal 182, which includes: a seller name 184; a deal number 186; a volume ordering range required 188 to obtain a current price/pound level 190; an expected delivery time 192; a warranty period 196; and a percentage of defects 198 of the product the buyer 15 can expect to receive in a given order. Based on such information, buyers 15 can make an informed decision as to whether they desire to order a particular deal based on the criteria that is important to that particular buyer 15. If a buyer 15 desires to place an order, the buyer 15 inputs a seller 183, a deal number 185 and a volume order 187. The buyer 15 then clicks on the "Submit Deal" button 189 [activable user interface element] with a mouse pointer, for example, on the computer display and the deal is finalized.”).
Claims 4, 11, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mesaros /Burchetta, in view of Allison et al. (US 20100100522 A1) (“Allison”).
Claims 4, 11, 18: 
The combination of Mesaros/Burchetta teaches claim 2.
	The combination does not teach, but Allison teaches:
based on the second party making the counter offer, updating the optional actions in the action region of the user interface to include an additional action, the additional action allowing the second party to modify the counter offer (para. 0028, “For example, there could be support for time-limited offers, where a party could specify that an offer would be good only for a certain time period, after which the ability of the other party to accept the terms would cease, and the ability of the parties to view and/or modify terms would revert to its state from before the offer was made. Similarly, some implementations might allow a user who had made an offer to withdraw that offer (i.e., remove the other party's ability to accept and thereby create a binding contract) even if the user who had made the offer otherwise did not have the ability to change the offer's terms,” discloses the modification of offers either through withdrawal or manual modification or automatic lapse after a period of time prior to other party’s response).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Allison in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Allison would have improved the combination so as to allow for time-limited offers to be made (para. 0028).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625                     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625